Mr. Justice Scholeield delivered the opinion of the Court: This was a proceeding at a probate term of the county court of St. Clair county, to assess the cost of improvement of a certain street in the city of East St. Louis, under the provisions of the statute relating to “cities, villages and towns.” (Rev. Stat. 1874, chap. 24.) The petition was, on motion, dismissed for the want of jurisdiction in the court, and this ruling presents the only question that we deem it necessary to examine. Section 31, article 9, of the statute referred to, provides that in such proceedings “the hearing shall be conducted as in other cases.at law,”—i. e., plainly, by implication, as the hearing in other cases at law is conducted in that court. And section 32 of the same article requires that “the hearing in all eases arising under this act shall have precedence overall other eases in such court, except criminal cases. ” There is no jurisdiction in cases at law, nor in criminal cases, at probate terms. Such cases are set for trial and can only be heard at law terms. (Rev. Stat. 1874, secs. 6, 7, chap. 37.) The fact that judgments may be rendered for the sale of real estate for delinquent taxes and special assessments at probate terms, as provided by section 5 of the last named chapter, does not affect the question. This is not that kind of case, nor is the question to be tried nor the mode of trial the same. This proceeding is preliminary to that, and one of the initial steps to fix the liability of the property holder. We see no cause to disturb the judgment below. It is therefore affirmed. Judgment affirmed.